OMEROS CORPORATION

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is entered into by and between
Omeros Corporation (“Omeros”) and Kurt Zumwalt (the “Consultant”) as of February
10, 2020

 

1.



Consulting Services.  Consultant will provide consulting services (the
“Services”) to Omeros as described in the attached Exhibit A or as may otherwise
be mutually agreed in writing.  Consultant will use his best efforts to perform
the Services in a manner satisfactory to Omeros, in a reasonable manner
consistent with the professional standards generally applicable to such Services
and will perform the Services in accordance with  (i) all applicable Omeros
corporate and compliance policies and procedures and (ii) all applicable laws
and state and federal regulations. With respect to the Services, Consultant will
report to the Chief Executive Officer (“CEO”) or other individual designated by
the CEO.

 

2.



Compensation.  As full and complete consideration for the Services described in
Exhibit A and all other of Consultant’s obligations under this Agreement, Omeros
will compensate Consultant as also described in Exhibit A.

 

3.



Term.  Consultant will serve as a consultant to Omeros for an initial term
commencing on  the date hereof (the “Effective Date”) and continuing until an
ending date agreed to in writing or by mutual course of conduct (the
“Term”).  Consultant’s obligations with respect to Confidentiality, Intellectual
Property and Use of Names set forth below will survive termination of this
Agreement.

 

4.



Independent Contractor.  Consultant is an independent contractor, and not an
employee of Omeros.  Consultant is not eligible for any employee
benefits.  Consultant, and not Omeros, is responsible for payment of all of
Consultant’s taxes and for any workers compensation or disability insurance as
may be required by law.  Consultant is not authorized to enter into any
contracts or obligations that bind Omeros without the prior written
authorization of Omeros.  

 

5.



Confidentiality    

5.1.



As used in this Agreement, “Omeros Technology”  means the following technologies
that have been developed or are owned and/or held by Omeros:  (a) methods and
pharmaceuticals or other agents to inhibit pain and inflammation and/or smooth
muscle spasm,  and/or to promote mydriasis, for use in surgical procedures
(including without limitation arthroscopic, urologic, ophthalmologic and general
surgical procedures); (b) methods, antibodies and other agents and compositions
for the inhibition of the complement immune system; (c) G-Protein coupled
receptor (GPCR) therapeutic targets, expression profiles, assay methods for
screening compounds for activity at GPCR targets, GPCR agonists and antagonists
and therapeutic methods and compositions targeting GPCRs including, but not
limited to, the treatment of cancer, pain, sleep disorders, obesity,
neuromuscular and neuropsychiatric disorders; (d) agents, compositions and
therapeutic methods targeting phosphodiesterases including, but not limited to,
the

1

 




treatment of neuromuscular, neurodegenerative,  neuropsychiatric, motor,
cognitive and inflammatory disorders and the treatment and prevention of
addiction and compulsive disorders; (e) genetically engineered knock-out and
knock-in mice, inducible knock-out mice and methods for generating the same; (f)
agents, compositions and therapeutic methods for treating addiction and/or
preventing addiction to addictive agents; (g) methods and libraries for
generating antibodies using targeted gene replacement and antibodies generated
therefrom; (h)  agents, compositions and therapeutic methods targeting
proteinases, including, but not limited to, use as antifibrinolytics; and
(i) any other business or scientific area in which Consultant becomes aware that
Omeros is active or has commenced planning or preparation for activity.

 

5.2.



As used in this Agreement, “Confidential Information” means all information or
materials which relate to the Omeros Technology that are made available to
Consultant by Omeros at any time, or which Consultant obtains or develops under
this Agreement, including without limitation, research and development
information, know-how, inventions, technical data, knock-out and knock-in mouse
strains, gene expression profiles, behavioral and physiological assays,
phenotypes, cell lines, cellular, biochemical and chemical assays, chemical
structure-activity relationships, sequences, formulae, treatment methods,
clinical trial design criteria, protocols, case report forms, patient data,
investigators’ brochures, processes, chemistry, manufacturing and controls
information, regulatory information, product development information, business
or marketing plans or strategies, financial and investor information, customer
lists or information and any data concerning the existing business or reasonably
foreseeable future business of Omeros, as well as all other information which
Consultant should reasonably know is not generally available to the public.

 

5.3.



During the Term of this Agreement and at least five years afterward,
Consultant shall not at any time, without the written authorization of Omeros’
CEO, disclose or otherwise make known or available to any person, firm,
corporation or other entity other than Omeros, or use for any purpose other than
performance of this Agreement, any Confidential Information.  Consultant shall
utilize reasonable procedures to safeguard Confidential Information, including
releasing Confidential Information only to employees or associates on a
“need-to-know” basis, after first obtaining a written agreement from such
individuals to abide by the same duties of confidentiality, non-use and
Intellectual Property as are required of Consultant.  Consultant shall not
attempt to analyze or reproduce through reverse engineering any product or
composition included within the Confidential Information, except as may be
authorized and necessary to perform this Agreement.  When requested by Omeros,
Consultant will immediately return to Omeros all Confidential Information and
all copies thereof in Consultant’s possession or control. Notwithstanding the
foregoing, the provisions hereof shall not be interpreted to prevent Consultant
from reporting potential violations of federal law or regulation to governmental
regulators or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation.

 

5.4.



These obligations of confidentiality and non-use do not apply to information
that Consultant can establish using written documentation: (a) is or becomes
generally

2

 




available to the public other than as a result of a disclosure by Consultant;
(b) was in the possession of Consultant prior to its being furnished to
Consultant directly or indirectly from Omeros; or (c) becomes available to
Consultant on a non-confidential basis from a source other than Omeros, which
source is not bound by an obligation of confidentiality to Omeros or any other
party with respect to such information.

 

6.



Intellectual Property 

6.1.



The term “Omeros Intellectual Property” means all patents, trademarks,
copyrights, trade secrets, other intellectual property rights, inventions,
discoveries, ideas, compositions, conceptions, processes, developments, designs,
business plans, trade secrets, know-how, products, data, programs, processes,
methods, protocols and written or electronic writings, illustrations, images or
other tangible expressions that: (a) are owned or held by Omeros prior to this
Agreement or are created, developed, conceived, reduced to practice, obtained or
improved independently of Consultant; or (b) relate to the Omeros Technology and
(i) are created, developed, conceived, reduced to practice, obtained or improved
by Consultant solely or jointly with others during the course of providing the
Services or (ii) result from any use by Consultant of Omeros Confidential
Information, premises, equipment or property (tangible or intangible). 

 

6.2.



Consultant agrees to disclose to Omeros, fully and promptly in writing, all
Omeros Intellectual Property developed by Consultant that arises under this
Agreement.

 

6.3.



All work product produced by Consultant during the performance of the Services
and all Omeros Intellectual Property is the sole property of Omeros, and to the
fullest extent permitted by law will be deemed “works made for
hire”.  Consultant hereby assigns and transfers to Omeros, for no additional
compensation, any and all right and title to and interest in Omeros Intellectual
Property that Consultant may have or acquire, including any copyrights and
registrations and renewals therefore, any inventions, any United States,
International and foreign patent applications filed on such inventions, and the
right to apply for all such patent applications in Consultant’s name or in the
name of Omeros. 

 

6.4.



Consultant agrees to execute all documents and provide all other requested
assistance to Omeros to permit Omeros to confirm title, obtain, protect and
enforce all Omeros Intellectual Property.  Consultant will be compensated only
for Consultant’s time spent in rendering such assistance on a reasonable basis.

 

6.5.



Consultant agrees that Omeros will have a non-exclusive, fully paid,
transferable license to use for all purposes anywhere in the world any of
Consultant’s intellectual property incorporated by Consultant within the Omeros
Intellectual Property.

 

7.



Conflicts with this Agreement.    

7.1.



Consultant warrants that, to the best of Consultant’s knowledge, nothing that
Consultant will do for, or provide, use or disclose to, Omeros in the course of
providing the Services under this Agreement conflicts with any obligation to or
rights of third parties.

 



3

 




7.2.



Consultant shall notify Omeros’ CEO or other individual designated by the CEO
if, during the Term of this Agreement, Consultant undertakes or is subject to a
consulting or employment relationship or other obligation with a third party
that is engaged in a business enterprise that is directly competitive with any
portion of the Omeros Technology.

 

8.



Miscellaneous.

8.1.



Integration.  Any term of this Agreement may be amended or waived only with the
written consent of the parties.

 

8.2.



Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, then such provision will be excluded from
this Agreement, and the balance of the Agreement will be interpreted and
enforceable as if such provision were so excluded.

 

8.3.



Interpretation.  The laws of the State of Washington will govern the validity,
interpretation, construction and performance of this Agreement, without giving
effect to the principles of conflict of laws.  In the event of a breach of any
obligation under this Agreement, the parties may apply to any court of competent
jurisdiction for preliminary or interim equitable relief.

 

8.4.



Assignment.  This Agreement will be binding on Consultant’s agents and
representatives, and will inure to the benefit of Omeros’ assigns or successors
in interest.  Consultant may not assign this Agreement and may not subcontract
any of Consultant’s obligations under this Agreement, without the express prior
written consent of Omeros.

 

8.5.



Advice of Counsel.  Consultant acknowledges that Omeros has recommended that
Consultant seek independent legal counsel to review this Agreement, and that
Consultant has read and understood all of the terms and provisions of this
Agreement.

 

8.6.



Counterparts.  This Agreement may be executed in one or more counterparts, all
of which together shall constitute one and the same agreement.

 

 

[Signature Page Follows]



4

 




The parties have executed this Consulting Agreement on the date first set forth
above.

 

 

 

 

OMEROS CORPORATION

 

 

By:

/s/ GREGORY A. DEMOPULOS, M.D.

 

Gregory A. Demopulos, M.D.

 

Chairman and Chief Executive Officer

 

Address:  201 Elliott Avenue West

              Seattle, Washington 98119

 

 

 

 

KURT ZUMWALT

 

 

/s/ KURT ZUMWALT

Signature

 

 

 

 



 

 




Exhibit A

 

OMEROS CORPORATION

CONSULTING AGREEMENT

 

This Exhibit A shall set forth a description of the consulting services and
compensation to be paid to the Consultant pursuant to the Consulting
Agreement.  Capitalized terms used in this Exhibit A and not defined herein will
have the meaning given such terms in the Director Consulting Agreement.

 

1.



Description of the Consulting Services.

1.2Consultant will provide advisory services and tactical implementation of
business and financial strategies that further the Company’s corporate goals and
priorities including,  without limitation, securing and further developing the
Company’s business relationships with major banks and financial institutions.

 

2.



Compensation.

2.1Consulting Compensation.  On the Effective Date, the Consultant will be
granted a “Nonstatutory Stock Options” (as defined in the Omeros Corporation
2017 Omnibus Incentive Compensation Plan (as amended and restated effective as
of June 7, 2019) (the “Plan”))  to purchase an aggregate of 11,750 shares of
Omeros’ common stock, par value $0.01 per share, at a purchase price equal to
the fair market value (as determined by the Board of Directors) on the date of
the grant (the “Consulting Award”).  Subject to Section 13 of the Plan, the
Consulting Award will vest and become exercisable as to 1/12 of the total shares
subject to the Consulting Award each month following the date of grant, provided
that the Consultant continues to be a Service Provider (as defined in the Plan)
through each such date.  The term of the Consulting Award will be 10 years.  The
Consulting Award will subject to the terms of the Plan in all respects.

 

2.2Compensation for Board Service.  For the avoidance of doubt, in addition to
the compensation set forth in Section 2.1 of this Exhibit A the Consultant shall
be entitled to receive compensation in connection with his service as a director
of Omeros in the same manner set forth with respect to “Outside Directors” (as
defined therein) of the Omeros Corporation Non-Employee Director Compensation
Policy, effective as of January 1, 2017, as it may be amended from time to time.

 

2.3Indemnification.   Omeros and the Consultant shall enter into an
Indemnification Agreement providing for indemnification of the Consultant in his
capacity as a director, to the maximum extent permissible under applicable law,
such Indemnification Agreement to be in substantially the form provided to
Omeros’ other non-employee directors.

 

2.4Expense Reimbursement.  Consultant is not authorized to incur any expenses on
behalf of Omeros, without the prior written authorization of Omeros’ CEO or
other individual designated by the CEO.  Consultant will be entitled to
reimbursement for reasonable expenses (including reasonable travel expenses)
incurred by Consultant, which expenses

A-1

 




are (a) necessary for and directly arise from the performance of the Services
and (b) have been pre-approved in writing by Omeros’ CEO or other individual
designated by the CEO, not including any indirect expenses, overhead or expenses
that will be reimbursed by third parties.  Notwithstanding the foregoing, the
Consultant may incur and be reimbursed for his reasonable and documented
expenses in connection with his service on Omeros’ Board of Directors, such as
to attend meetings of Omeros’ Board of Directors, without the prior written
authorization of Omeros’ CEO in the same manner and to the same extent as
Omeros’ non-employee directors generally. Additionally, Omeros will reimburse
Consultant’s reasonable and documented legal fees incurred in connection with
the review and execution of the Consulting Agreement, not to exceed $10,000.

 

2.5Other.  During the term of his service on Omeros’ Board of Directors, the
Consultant shall be entitled to receive cash and equity compensation, expense
reimbursement and other benefits related to service on the Board of Directors in
the same manner and to the same extent as Omeros’ non-employee directors
generally.

 

 

 

A-2

 

